Citation Nr: 0942596	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-23 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation of residuals of 
fracture, left distal radius with ulna palsy.

2.  Entitlement to increased evaluation of residuals of 
fracture, right distal radius and ulna with carpal tunnel 
syndrome.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1974 
to September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.  

In October 2007, the Veteran testified before a Decision 
Review Officer in Detroit, Michigan.  A transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence of record includes an August 2006 VA examination 
report which notes that the movements of the both the right 
and left wrist joints were within normal range.  The VA 
examination report does not reflect the Veteran's supination 
or pronation of the forearms.  At the October 2007 DRO 
hearing, the Veteran's accredited representative noted that 
the VA examination report did not reflect whether the 
examiner used a goniometer, nor was the range of motion 
reflected in degrees. 

The evidence of record also includes a February 2008 VA 
examination report which notes the Veteran's range of motion, 
in degrees, of the left and right wrists.  The examiner did 
not note whether a goniometer was used to determine this 
range.  The report did not reflect whether the Veteran's 
supination or pronation of the forearm was restricted.  The 
Board notes that in his notice of disagreement, dated in 
February 2007, the Veteran specifically noted that the 
supination and pronation of his forearms was extremely 
restricted.

In a statement received by VA in August 2008, the Veteran 
noted that the appropriate diagnostic tools were not used in 
either of his examinations.  The Board cannot determine from 
the claims file whether a goniometer was used in the 
examinations; therefore, giving the benefit of the doubt to 
the Veteran, the Board finds that an additional VA 
examination is warranted to obtain range of motion 
measurements using a goniometer.  See 38 C.F.R. § 4.46.  This 
examination should also include ranges of motion for 
supination and pronation of the forearms.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination to determine the current 
severity of residuals of fractures of his 
right distal radius and ulna with carpal 
tunnel syndrome and mild arthritic 
changes, and his left distal radius with 
ulna palsy.  Range of motion testing 
should be performed with a goniometer, and 
the examiner should note such use in the 
report.  In addition, he should note all 
pertinent range of motions, to include 
supination and pronation of the forearms.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claims, to include denial.  See 
38 C.F.R. § 3.655 (2009).  

2.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the issues on appeal.  If the 
benefit(s) sought on appeal is(are) not 
granted, the RO should issue a supplemental 
statement of the case and provide the 
Veteran and his representative with an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


